UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05992 Japan Smaller Capitalization Fund, Inc. (Exact name of registrant as specified in charter) Two World Financial Center, Building B, New York, New York (Address of principal executive offices) (Zip code) Mr. Shigeru Shinohara Japan Smaller Capitalization Fund, Inc. Two World Financial Center, Building B New York, New York 10281 (Name and address of agent for service) Registrant's telephone number, including area code:(800) 833-0018 Date of fiscal year end:February 28 Date of reporting period:July 1, 2009 – June 30, 2010 Item 1.Proxy Voting Record PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2010 JAPAN SMALLER CAP FUND (A/C# 60000426) COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT MIMASU SEMICONDUCTOR IND (8155) 27-Aug-09 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Approve Minor Revisions Related to Dematerialization of Shares and the other Updated Laws and Regulations MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT VILLAGE VANGUARD CO (2769) 27-Aug-09 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Approve Minor Revisions Related to Dematerialization of Shares and the other Updated Laws and Regulations MGMT WITH MANAGEMENT TOYO TANSO CO LTD (5310) 28-Aug-09 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Approve Minor Revisions Related to Dematerialization of Shares and the other Updated Laws and Regulations MGMT WITH MANAGEMENT 3 Allow Board to Authorize Use of Stock Options to Directors MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT WORKS APPLICATIONS CO (4329) 29-Sep-09 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Approve Minor Revisions Related to Dematerialization of Shares and the other Updated Laws and Regulations, Increase Board Size to 7 MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT MANI INC (7730) 23-Nov-09 AGM Vote For All Proposals 1 Amend Articles to: Approve Minor Revisions Related to Dematerialization of Shares and the other Updated Laws and Regulations MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT SHIMACHU CO (8184) 26-Nov-09 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend Articles to: Approve Minor Revisions Related to Dematerialization of Shares and the Other Updated Laws and Regulations MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT EPS CO LTD (4282) 18-Dec-09 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to:Approve Minor Revisions Related to Dematerialization of Shares and the other Updated Laws and Regulations MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Retiring Directors and Corporate Auditors MGMT WITH MANAGEMENT HAMAMATSU PHOTONICS K.K. (6965) 18-Dec-09 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Retiring Corporate Auditors MGMT WITH MANAGEMENT NISSAY DOWA GEN. INS (8759) 22-Dec-09 EGM Vote For All Proposals 1 Approval of the Share Exchange Agreement between the Company and Mitsui Sumitomo Insurance Group Holdings, Inc. MGMT WITH MANAGEMENT 2 Approval of the Merger Agreement between the Company and Aioi Insurance Co., Ltd. MGMT WITH MANAGEMENT 3 Amend Articles to : Delete the Articles Related to Record Date MGMT WITH MANAGEMENT MTI LTD (9438) 23-Dec-09 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2 Amend Articles to : Approve Minor Revisions Related to Dematerialization of Shares and the Other Updated Laws and Regulations MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Amend the Compensation to be received by Directors MGMT WITH MANAGEMENT MONEX GROUP INC (8698) 26-Dec-09 EGM Vote For the Proposal 1 Approve Share Exchange Agreement between the Company and Orix Securities Corporation MGMT WITH MANAGEMENT Q.P. CORPORATION 23-Feb-10 AGM Vote For All Proposals 1 Amend Articles to: Change Official Company Name to Kewpie Corporation. MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT U-SHIN LTD (JPY) 25-Feb-10 AGM Vote For All except Vote Against 3 1 Approve Capital Reserves Reduction MGMT WITH MANAGEMENT 2 Approve Appropriation of Profits MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT SHOEI CO LTD (3003) 25-Mar-10 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT CANON MKTG JAPAN INC (8060) 26-Mar-10 AGM Vote For All except Vote Against 2, 3 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4. Approve Provision of Retirement Allowance for Retiring Directors and Retiring Corporate Auditors MGMT WITH MANAGEMENT GMO INTERNET INC (9449) 26-Mar-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Appoint a Head of Group MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Amend the Compensation to be received by Corporate Auditors MGMT WITH MANAGEMENT 6 Allow Board to Authorize Use of Stock Option Plan, Authorize Use of Stock Option, and Authorize Use of Compensation-based Stock Option Plan for Directors and Auditors MGMT WITH MANAGEMENT OENON HLDGS INC (2533) 26-Mar-10 AGM Vote For All except Vote Against 5 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 5 Approve Renewal of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT OTSUKA CORP (4768) 26-Mar-10 AGM Vote For All Proposals 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2. Appoint a Director MGMT WITH MANAGEMENT OTSUKA KAGULTD (8186) 26-Mar-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT TOKAI CARBON CO INC (5301) 26-Mar-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT HORIBA LTD (6856) 27-Mar-10 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT KOKUYO CO (7984) 30-Mar-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT MODEC INC (6269) 30-Mar-10 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT OPT INC (2389) 30-Mar-10 AGM Vote For All except Vote Against 3.1 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Extension of Anti-Takeover Defense Measures MGMT WITH MANAGEMENT RAKUTEN INC (4755) 30-Mar-10 AGM Vote For All Proposals 1 Amend Articles to: Expand Business Lines, Increase Board Size to 16 MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Amend the Compensation to be received by Directors MGMT WITH MANAGEMENT 4 Allow Board to Authorize Use of Stock Option Plan, Authorize Use of Stock Options, and Authorize Use of Compensation-based Stock Option Plan for Directors and Corporate Auditors MGMT WITH MANAGEMENT MINISTOP CO LTD (9946) 19-May-10 AGM Vote For All except Vote Against 3, 4 1 Amend Articles to: Adopt Reduction of Liability System for All Directors, Adopt Reduction of Liability System for All Auditors MGMT WITH MANAGEMENT 2 Approve Merger By Absorbing a Wholly-Owned Subsidiary, MS Kyushu, Co. Ltd. MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT DOUTOR NICHIRES HLDGS (3087) 26-May-10 AGM Vote For All Proposals 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3. Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4. Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT FELISSIMO CORP (3396) 26-May-10 AGM Vote For All except Vote Against 1 1 Approve Appropriation of Profits MGMT AGAINST MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT FURUNO ELECTRIC CO (6814) 26-May-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT HIDAY HIDAKA CORP (7611) 26-May-10 AGM Vote For All except Vote Against 2 Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT 3 Amend the Compensation to be received by Directors MGMT WITH MANAGEMENT ABC-MART INC (2670) 27-May-10 AGM Vote For the Proposal 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT DAISEKI CO (JPY) 27-May-10 AGM Vote For All except Vote Against 1 1 Approve Appropriation of Profits MGMT AGAINST MANAGEMENT 2 Appoint a Director MGMT WITH MANAGEMENT WARABEYA NICHIYO CO (2918) 27-May-10 AGM. Vote For the Proposal 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT PARCO CO LTD (8251) 29-May-10 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT TRUSCO NAKAYAMA CORP (9830) 11-Jun-10 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT MISUMI GROUP INC (9962) 17-Jun-10 AGM Vote For All except Vote Against 1 1 Approve Appropriation of Profits MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 5 Authorize Use of Stock Option Plan for Directors MGMT WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Retiring Directors MGMT WITH MANAGEMENT YASKAWA ELECTRIC CORP (6506) 17-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT GOLDCREST CO LTD (8871) 18-Jun-10 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT NISSIN KOGYO (7230) 18-Jun-10 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT RICOH LEASING CO (8566) 18-Jun-10 AGM Vote For All except Vote Against 3, 4 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2. Amend Articles to: Adopt Reduction of Liability System for Outside Directors and Outside Auditors MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 5. Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT SATO CORP (6287) 18-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Change Company's Location to Meguro, Tokyo MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT MONEX GROUP INC (8698) 19-Jun-10 AGM Vote For All Proposals 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2. Amend Articles to: Increase Board Size to 10 MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4. Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT ADEKA CORP (4401) 22-Jun-10 AGM Vote For All except Vote Against 5 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3. Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4. Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT 5. Approve Continuance of the Policy Regarding Large-scale Purchases of the Company's Shares MGMT AGAINST MANAGEMENT FUJI OIL CO LTD (2607) 22-Jun-10 AGM Vote For All except Vote Against 2, 6 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Approve Renewal of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT AGAINST MANAGEMENT ITOCHU TECHNO SOLUTIONS CORP (4739) 22-Jun-10 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT KINTETSU WORLD EXPRESS INC (9375) 22-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT MIE BANK LTD/ THE (8374) 22-Jun-10 AGM Vote For All Proposals 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT NIPPON SHOKUBAI CO LTD (4114) 22-Jun-10 AGM Vote For All except Vote Against 5 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Allow Use of Electronic Systems for Public Notifications, Reduce Board Size to, Adopt Reduction of Liability System for Outside Directors, Adopt Reduction of Liability System for Outside Auditors MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Extension of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT 6 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT TAIHO KOGYO CO (6470) 22-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Allow Board to Authorize Use of Stock Option Plan MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 6 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT TOMEN DEVICES CORP (2737) 22-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Suspend a Supplementary Auditor MGMT WITH MANAGEMENT TORII PHARM CO LTD (4551) 22-Jun-10 AGM Vote For All ex. Vote Against 2-1, 3-1, 4 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT YAOKO CO LTD (8279) 22-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT ALPS LOGISTICS CO LTD (9055) 23-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT FUJIMI INC (5384) 23-Jun-10 AGM Vote For All except Vote Against 2 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Approve Renewal of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT HITACHI CHEM CO (4217) 23-Jun-10 AGM Vote Against All Proposals Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT MIRACA HLDGS INC (4544) 23-Jun-10 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Allow Board to Authorize Use of Stock Option Plan, and Allow Board to Authorize Use of Stock Options MGMT WITH MANAGEMENT MITSUI SUGAR CO LTD (2109) 23-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT MOSHI MOSHI HOTLINE INC (4708) 23-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT MUSASHI SEIMITSU IND CO (7220) 23-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT NEC NETWK & SYS INTEG CORP (1973) 23-Jun-10 AGM Vote For All except Vote Against 3 1 Amend Articles to: Change Company's Location to Bunkyo, Tokyo MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT SANSIN ELECTRONICS CO (8150) 23-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT DAIBIRU CORP (8806) 24-Jun-10 AGM Vote For All except Vote Against 2- 4 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT AGAINST MANAGEMENT EAGLE INDUSTRY CO (6486) 24-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT EXEDY CORP (7278) 24-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT FUJITSU GENERAL LTD (6755) 24-Jun-10 AGM Vote For All except Vote Against 4 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT 5 Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT FUYO GENERAL LEASE CO LTD (8424) 24-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT H2O RETAILING CORP (8242) 24-Jun-10 AGM Vote For All Proposals 1 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT HACHIJUNI BK LTD, THE (8359) 24-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT HITACHI CABLE LTD (5812) 24-Jun-10 AGM Vote For All except Vote Against 1.7, 1.8 Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT HITACHI KOKUSAI ELEC INC (6756) 24-Jun-10 AGM Vote Against All Proposals Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT IT HLDGS CORP (3626) 24-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Change Company's Location to Chiyoda, Tokyo, Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT MEGACHIPS CORP (6875) 24-Jun-10 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT ROHTO PHARM CO LTD (4527) 24-Jun-10 AGM Vote For All Proposals 1. Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT SAN-IN GODO BK LTD/THE (8381) 24-Jun-10 AGM Vote For All Proposals 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT SAWAI PHARM CO (4555) 24-Jun-10 AGM Vote For All Proposals 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT YAHOO JAPAN CORP (4689) 24-Jun-10 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT BANK OF IWATE LTD/THE (8345) 25-Jun-10 AGM Vote For All except Vote Against 5 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT AGAINST MANAGEMENT DAICEL CHEMICAL INDS (4202) 25-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT HINO MOTORS LTD (7205) 25-Jun-10 AGM Vote For All except Vote Against 2 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT 3 Allow Board to Authorize Use of Stock Option Plan MGMT WITH MANAGEMENT 4 Approve Purchase of Own Shares MGMT WITH MANAGEMENT HITACHI HIGH-TECH CORP (8036) 25-Jun-10 AGM Vote Against All Proposals Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT HOKUETSU KISHU PAPER CO (3865) 25-Jun-10 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Allow Use of Treasury Shares for Odd-Lot Purchases MGMT WITH MANAGEMENT 3 Approve Renewal of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT KAKAKU.COM INC (2371) 25-Jun-10 AGM Vote For All Proposals 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2. Amend Articles to: Change Company's Location to Shibuya-ku MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4. Appoint a Corporate Auditor MGMT WITH MANAGEMENT KEIHIN CORP (7251) 25-Jun-10 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Retiring Directors and Corporate Auditors MGMT WITH MANAGEMENT KINDEN CORP (1944) 25-Jun-10 AGM Vote For All except Vote Against 2 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Approve Payment of Bonuses to Directors MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT KYORITSU MAINTENANCE CO (9616) 25-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT LINTEC CORP (7966) 25-Jun-10 AGM Vote For All except Vote Against 3 Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Renewal and Extension of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT MITSUI MATSUSHIMA CO (1518) 25-Jun-10 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT MITSUMI ELECTRIC (6767) 25-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Increase Auditors Board Size to 5 MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT 5 Amend the Compensation to be received by Corporate Auditors MGMT WITH MANAGEMENT NETUREN CO LTD (5976) 25-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT NICHIREI CORP (2871) 25-Jun-10 AGM Vote For All except Vote Against 5 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3. Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4. Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT 5. Approve Continuation to entrust to board of directors on gratis allotment of stock acquisition rights (Takeover Defensive Measures related) MGMT AGAINST MANAGEMENT NIHON DEMPA KOGYO CO (6779) 25-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT NIPPO CORP (1881) 25-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT NITTA CORP (5186) 25-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT O-M LTD (6213) 25-Jun-10 AGM Vote For All except Vote Against 1, 4 1 Approve Appropriation of Profits MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT AGAINST MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT SUMITOMO FORESTRY (1911) 25-Jun-10 AGM Vote For All except Vote Against 2 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2. Approve Payment of Bonuses to Directors MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4. Appoint a Corporate Auditor MGMT WITH MANAGEMENT SUMITOMO REAL EST. SALES (8870) 25-Jun-10 AGM Vote For All except Vote Against 2 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT TOSHIBA TEC CORP (6588) 25-Jun-10 AGM Vote For All except Vote Against 1, 2 Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 3. Approve Payment of Bonuses to Corporate Officers MGMT WITH MANAGEMENT YOKOHAMA RUBBER CO/THE (5101) 25-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT YUKEN KOGYO CO LTD (6393) 25-Jun-10 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 3 Approve Extension of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT DENA CO LTD (2432) 26-Jun-10 AGM Vote For All except Vote Against 1, 4 1 Approve Appropriation of Profits MGMT AGAINST MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Amend the Compensation to be Received by Directors MGMT WITH MANAGEMENT 4 Authorize Use of Compensation-based Stock Options for Directors, Excluded from the Regular Compensations, and Allow Board to Authorize Use of Stock Option Plan for Directors MGMT AGAINST MANAGEMENT SUNDRUG CO LTD (9989) 26-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT KABU.COM SECS CO(8703) 27-Jun-10 AGM Vote For All except Vote Against 2 1. Amend Articles to: Adopt Restriction to the Rights for Odd-Lot Shares MGMT WITH MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT Appoint a Director MGMT AGAINST MANAGEMENT MATSUI SECS CO (8628) 27-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT MARUICHI STEEL TUBE (5463) 28-Jun-10 AGM Vote For All except Vote Against 2 Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Approve Extension of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT NSD CO LTD (9759) 28-Jun-10 AGM Vote For All Proposals 1 Amend Articles to: Change Official Company Name in Japanese to K.K. NSD MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT AICHI BANK LTD/THE (8527) 29-Jun-10 AGM Vote For the Proposal 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT ASAHI NET INC (3834) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT BENEFIT ONE INC (2412) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Amend the Compensation to be received by Directors MGMT WITH MANAGEMENT DAIDO STEEL CO (5471) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT DAIMEI TELECOM ENG CORP (1943) 29-Jun-10 AGM Vote For All Proposals 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2. Approve Stock-transfer to Establish a Joint Holding Company MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4. Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT DAIO PAPER CORP (3880) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for All Directors, Adopt Reduction of Liability System for Auditors MGMT WITH MANAGEMENT DAISHINKU CORP (6962) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT DAISO CO LTD (4046) 29-Jun-10 AGM Vote For All except Vote Against 2 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines, Reduce Board Size to 8, Reduce Term of Office of Directors to One Year, Allow Board to Authorize Use of Appropriation of Retained Earnings MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Retiring Directors and Corporate Auditors MGMT WITH MANAGEMENT FUJI MACHINE MFG CO (6134) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT HANWA CO LTD (8078) 29-Jun-10 AGM Vote For All Proposals 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3. Appoint a Corporate Auditor MGMT WITH MANAGEMENT HOKUTO CORP (1379) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Approve Issuance of Share Acquisition Rights as Stock Options, and Allow Board to Authorize Use of Stock Options MGMT WITH MANAGEMENT IWAI SECURITIES CO (8707) 29-Jun-10 AGM Vote For All Proposals 1 Approve Transfer of Operations to a Newly Created Subsidiary and Create a Holding Company Structure MGMT WITH MANAGEMENT 2 Amend Articles to: Allow Use of Electronic Systems for Public Notifications, Change Official Company Name to IwaiCosmo Holdings, Inc., Expand Business Lines, Adopt Reduction of Liability System for Outside Directors, Adopt Reduction of Liability System for Outside Auditors MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Supplementary Auditor MGMT WITH MANAGEMENT Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 6 Amend the Compensation to be received by Directors MGMT WITH MANAGEMENT JAPAN DIGITAL LAB CO (6935) 29-Jun-10 AGM Vote For All except Vote Against 1 1 Approve Appropriation of Profits MGMT AGAINST MANAGEMENT 2 Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT J-OIL MILLS INC (2613) 29-Jun-10 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 4 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Retiring Directors and Corporate Auditors MGMT WITH MANAGEMENT KANSAI PAINT CO (4613) 29-Jun-10 AGM Vote For All except Vote Against 1 1 Approve Appropriation of Profits MGMT AGAINST MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors, Approve Payment of Accrued Benefits associated with Abolition of Retirement Benefit System for Current Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Amend the Compensation to be received by Directors MGMT WITH MANAGEMENT KATO WORKS CO (6390) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Retiring Directors MGMT WITH MANAGEMENT KEIYO BANK LTD/THE (8544) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Allow Use of Electronic Systems for Public Notifications MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors and Corporate Auditors, and Special Payment for Deceased Corporate Auditor MGMT WITH MANAGEMENT 6 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT KOATSU GAS KOGYO CO (4097) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT KOBAYASHI PHARM CO (4967) 29-Jun-10 AGM Vote For All except Vote Against 3 Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 3 Approve Extension of Anti-Takeover Defense Measures MGMT AGAINST MANAGEMENT KOITO MFG CO LTD (7276) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT KOMERI CO (8218) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Retiring Corporate Auditors MGMT WITH MANAGEMENT 4 Approve Payment of Accrued Benefits associated with Abolition of Retirement Benefit System for Current Corporate Officers MGMT WITH MANAGEMENT KOSE CORP (4922) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Directors MGMT WITH MANAGEMENT MEIJI HLDGS CO LTD (2269) 29-Jun-10 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint Accounting Auditors MGMT WITH MANAGEMENT 3 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT 4 Determine the Compensation to be received by Directors and Corporate Auditors MGMT WITH MANAGEMENT MITSUI MINING & SMELTING (5706) 29-Jun-10 AGM Vote For All Proposals 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3. Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4. Approve Payment of Bonuses to Directors MGMT WITH MANAGEMENT MORINAGA MILK IND (2264) 29-Jun-10 AGM Vote For All except Vote Against 2 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Allow Board to Authorize Use of Free Share Purchase Warrants as Anti-Takeover Defense Measure MGMT AGAINST MANAGEMENT 3 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT MUSASHINO BANK LTD/THE (8336) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Retiring Directors and Corporate Auditors MGMT WITH MANAGEMENT NIHON KOHDEN CORP (6849) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Outside Directors MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5 Approve Renewal of Anti-Takeover Defense Measures MGMT WITH MANAGEMENT NIPPON FLOUR MILLS CO (2001) 29-Jun-10 AGM Vote For All Proposals 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2. Amend Articles to: Adopt Reduction of Liability System for Outside Directors, Adopt Reduction of Liability System for Outside Auditors MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4. Appoint a Corporate Auditor MGMT WITH MANAGEMENT 5. Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT 6. Approve Provision of Retirement Allowance for Retiring Directors and Retiring Corporate Auditors MGMT WITH MANAGEMENT SANKEI BLDG CO LTD/THE (8809) 29-Jun-10 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT AGAINST MANAGEMENT SEINO HLDGS CO LTD (9076) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT SEKISUI CHEMICAL (4204) 29-Jun-10 AGM Vote For All Proposals 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT WITH MANAGEMENT 4. Approve Issuance of Share Acquisition Rights as Stock Options MGMT WITH MANAGEMENT SENKO CO LTD (9069) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Approve Revisions to Remunerations excluding Stock Options for Corporate Auditors MGMT WITH MANAGEMENT 3 Allow Board to Authorize Use of Compensation-based Stock Option Plan for Executives and Corporate Executives MGMT WITH MANAGEMENT SHINKO ELEC INDS (6967) 29-Jun-10 AGM Vote For All except Vote Against 2 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST MANAGEMENT 3 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT WITH MANAGEMENT TAIHEI DENGYO KAISHA (1968) 29-Jun-10 AGM Vote For All Proposals Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT WITH MANAGEMENT 3 Appoint a Supplementary Auditor MGMT WITH MANAGEMENT TAIYO YUDEN CO (6976) 29-Jun-10 AGM Vote For All Proposals 1. Approve Appropriation of Retained Earnings MGMT WITH MANAGEMENT 2. Amend the Articles of Incorporation MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4. Appoint a Substitute Corporate Auditor MGMT WITH MANAGEMENT TOC CO., LTD (8841) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT WITH MANAGEMENT TOEI CO LTD (9605) 29-Jun-10 AGM Vote For All except Vote Against 4 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Retiring Directors and Corporate Auditors, and Special Payment for Deceased Directors MGMT WITH MANAGEMENT 4 Allow Board to Authorize Use of Free Share Purchase Warrants as Anti-Takeover Defense Measure MGMT AGAINST MANAGEMENT XEBIO CO LTD (8281) 29-Jun-10 AGM Vote For All Proposals 1 Approve Appropriation of Profits MGMT WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT Appoint a Director MGMT WITH MANAGEMENT 4 Approve Payment of Accrued Benefits associated with Abolition of Retirement Benefit System for Current Directors and Corporate Auditors MGMT WITH MANAGEMENT 5 Amend the Compensation to be received by Directors MGMT WITH MANAGEMENT 6 Authorize Use of Stock Options for Directors, and Allow Board to Authorize Use of Stock Option Plan for Directors MGMT WITH MANAGEMENT 7 Authorize Use of Stock Options, and Allow Board to Authorize Use of Stock Option Plan MGMT WITH MANAGEMENT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Japan Smaller Capitalization Fund, Inc. By: /s/ Shigeru Shinohara Shigeru Shinohara President Date:August 25, 2010
